DETAILED ACTION

The Applicant’s amendment filed on September 12, 2022 was received.  Claim was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 17, 2020.

Claim Interpretation
The claim recitations of a composite structure; a composite preform; said composite preform is defined as having a structural foam core at least partially covered with an unwetted fabric attached to said foam core; said foam core is further defined as a self-expanding foam and applying said fabric such that interstitial spaces in said fabric are filled with said self-expanding foam; are directed to materials used and to a substrate onto which the coating is applied and cured by the claimed system, which do not add more to the structure to the components of the system.  
It has been held inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims; the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself; and the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable (MPEP2115).
Therefore, when an apparatus is capable of applying a coating in a controlled manner and drying the applied coating as a substrate is conveyed through station/areas for coating and drying, it is considered meeting the claim limitation.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble et al. and Wurster et al. on claims 1, 3, 5 and 8 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble et al., Wurster et al. and Goldsworthy et al. on claim 4 is withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimble (US 4,390,564) in view of Wurster (US 2008/0276974) and Lewit (US 2001/0015222).
In regards to claim 1, Kimble teaches an apparatus coating/stain for doors (capable of being a composite structure), comprising:
a pair of endless belts (16/18) which moves the doors through the apparatus along a longitudinal axis of motivation (fig. 1-2; col. 2, lines 55-65);
a spray booth (44, wetting station) comprising a plurality of nozzles (46, wetting means) which apply the coating onto the doors (fig. 1-2; col. 3, lines 35-55);
a curing station comprising infrared burners (56, heating element) and air knife blower (58) which blow hot air onto the coated doors (fig. 1-2; col. 3, line 65- col. 4, line 15);
a sump system in the spray booth comprises a sump basin collecting excess coating material (fig. 1, 5; col. 3, lines 50-65).
Kimble teaches the spray booth and the infrared burners with the air knife blower are located along the longitudinal axis of motivation, where the doors pass through the spray booth and then through the infrared burners with air knife blower (fig. 1-2).
Kimble teaches the spray booth coats the doors as with coating material which includes coating material that has been recycled (fig. 1; col. 3, lines 55-65) and the infrared burners with the air knife blower partially dries the coated door as the door moves past the infrared burners with the air knife blower (fig. 1; col. 4, lines 15-20).
Kimble does not explicitly teach a controllable resin pump connected to the plurality of spray heads via a first resin conduction means, and wherein said resin pump is in fluid communication with a resin reservoir containing resin via a second resin conduction means and said sump basin in fluid communication with a sump pump, and said sump pump being in fluid communication with a reservoir, and said reservoir being in fluid communication with said wetting means via said resin pump.
 However, Wurster teaches spray pretreatment system (10) comprising a spraying tunnel (12) with a treating station (18) comprises nozzles (20) which apply liquid onto a workpiece (16), as the workpieces moves through the treating station (fig. 1; para. 34).  Wurster teaches below the nozzles is a tank (22, reservoir) which feeds the liquid to the nozzle by means of a pump (24, resin pump) (fig. 1; para. 34).  Wurster teaches a drip pan (38, sump basin) collects any liquid that applied to the workpieces and a pump (42, sump pump) returns the liquid to the tank (fig. 1; para. 35, 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pump collecting excess liquid to the tank and the pump supplying the liquid to the nozzles of Wurster onto the spray booth, sump basin and nozzles of Kimble because Wurster teaches it will provide reduced energy consumption (para. 6).
Kimble and Wurster as discussed above, is capable of using the plurality of nozzles to wet/coat the doors when the coating is pumped using the pump from the tank to the nozzles, as the door is moved using the pair of endless belts through the apparatus.
Further regarding claim 1, Kimble and Wurster as discussed, but do not explicitly teach the controllable resin pump and a resin flow rate through the spray heads is controlled by the controllable resin pump.
However, Lewit teaches a flow controller (79) which is a gear pump (controllable resin pump).  Lewit teaches the flow controller is controlled by a computer (83).  Lewit teaches a flow sensor (81) is fluidly connected to the flow controller, where the flow rate detected by the flow sensor is sent to the computer to make adjustments to the flow rate by adjustment of the flow controller (fig. 5; para. 69, 74, 77-78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flow controller, flow sensor and computer of Lewit onto the pump and apparatus of Kimble and Wurster because Lewit teaches it will provide instantaneously control of the flow rate (para. 78).
With regards to said unwetted fabric is saturated with resin by said spray heads when said controllable resin pump motivates said resin from said resin reservoir to said spray heads while said composite preform is motivated through said wetting station by said conveyor, these limitation are directed to an intended use of the system, which the prior art combination of Kimble, Wurster and Lewit would be capable of meeting.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
In regards to claim 3, the features in these claims are deemed to be statements with regards to the substrate onto which the wetting station applies the resin and curing station partially cures.
Kimble, Wurster and Lewit as discussed above teaches all of the structural elements of claim 1, and the apparatus in the prior art(s) are capable of moving, coating and drying the composite preform as claimed.
In regards to claim 5, Kimble, Wurster and Lewit as discussed above, where Kimble teaches the plurality of nozzles (resin spray head) which sprays the coating material onto the opposing surfaces of the doors as the doors move through the apparatus (fig. 1-2, 5; col. 3, lines 35-55).
In regards to claim 8, Kimble, Wurster and Lewit as discussed above, where Kimble teaches the curing station comprising the infrared burners (56, heating element) and air knife blower (58) which blow hot air (radiant heat energy) onto the coated doors, as the coated doors move through the  (fig. 1-2; col. 3, line 65- col. 4, line 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimble, Wurster and Lewit as applied to claims 1, 3 5 and 8 above, and further in view of Goldsworthy (US 4,498,941).

In regards to claim 4, Kimble, Wurster and Lewit have been discussed above, but do not explicitly teach said conveyor is further defined as a motor-driven conveyor.
However, Goldsworthy teaches an electric motor (134) is used to drive end roller (130/132) so that a table (128) is moved along the apparatus (fig. 6a; col. 15, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the motor of Goldsworthy onto the endless belts of Kimble, Wurster and Lewit because Goldsworthy teaches it will provide high speed production of structures (col. 15, lines 5-10).

Response to Arguments
Applicant’s arguments, see page 9, filed September 12, 2022, with respect to the rejection(s) of claims 1, 3 5 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimble, Wurster and Lewit.  Lewit teaches the structural element of a controllable resin pump which provides a controlled flow rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717